EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yang Chang on 02/12/2021.

The application has been amended as follows: 
21. (currently amended) A method of operating an automated fastener assembly, the method comprising: 
providing an apparatus of claim 13,
detecting the fastener in the top deck by the least one sensor of the housing member interfaced to the control unit; and  
torquering the hollow drive shaft by the drive mechanism configured in the bottom hollow deck of the housing member, 
wherein the hollow drive shaft transmits torque to the torque driver for fastening and unfastening the fastener.

Reasons for Allowance
Claims 13, 15-19, and 21-23 are allowed
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “ the control unit is configured to selectively actuate the drive mechanism and to thereby operate the hollow drive shaft for fastening and unfastening the fastener into and from the housing member of the automated fastening assembly, and wherein the control unit configured to , upon detecting the fastener at a predetermined position in the top deck of the housing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723